DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 10 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topliss et al. (US 2019/0285897).


As to claim 1, Topliss discloses an augmented reality display for displaying, in addition to a light field of a surrounding, an image to a user's eye, comprising: a support (frame 502 of fig. 6); a light source (light engine 510 of fig. 6) supported by the support (frame 502 of fig. 6) and configured to emit a collimated light beam (FIGS. 13A through 13C illustrate collimating lenses for a laser array in an AR system, [0102]) carrying said image (he light sources may be appropriately modulated (e.g., by controller 502) to generate the desired image [0065]); and a micro-electro-mechanical-system, MEMS, mirror (light emitted by a laser array projector 700 is guided to 2D scanning microelectromechanical systems (MEMS) mirrors 720 [0089]) supported by the support (mirrors 720 are contained in the light engine 510 supported by frame 502 of fig. 6) and configured to deflect the collimated emitted light beam as a collimated deflected light beam (light emitted by a laser array projector 700 is guided to 2D scanning microelectromechanical systems (MEMS) mirrors 720 by a distribution optical waveguide 710 [0089]); a first waveguide (waveguide 730 of fig. 7) supported by the support (as a part of light engine 510 supported by the frame 502 of fig. 6) and having an in-coupling section configured to couple the collimated deflected light beam into the first wave-guide (mirrors 720 scan the light to layered waveguides 730 that perform pupil expansion [0089]), a guiding section configured to guide the collimated deflected light beam through the first waveguide, and an out-coupling section configured to couple the collimated deflected light beam out from the first waveguide as a collimated expanded light beam whose cross section is larger than the cross section of the collimated deflected light beam (the light is then projected from the layered waveguides 730 by foveal and peripheral holographic projectors [0089]); and a semitransparent combiner (holographic combiner 550 of fig. 5) supported by the support (frame 502 of fig. 6) and configured to superpose the collimated expanded light beam as an image light beam with the light field of the surrounding for displaying to the user's eye (a reflective holographic combiner 550 to direct light projected from a light engine 510 into a subject's eye 590 [0062]).
As to claim 2 (dependent on 1), Topliss discloses the display, wherein the support (frame 502 of fig. 6) is a spectacle frame (fig. 5) and the semitransparent combiner (holographic combiner 550 of fig. 5) is supported on the frame in the manner of an eyeglass (fig. 5).
As to claim 3 (dependent on 1), Topliss discloses the display, wherein the semitransparent combiner (holographic combiner 550 of fig. 5) comprises a semitransparent mirror configured to reflect the collimated expanded light beam on its side facing the user's eye as said image light beam (a reflective holographic combiner 550 to direct light projected from a light engine 510 into a subject's eye 590 [0062) while letting pass the light field of the surrounding impinging on its opposite side (fig. 7, transmitting light from the environment to the subject's eye 590 [0062]).
As to claim 4 (dependent on 3), Topliss discloses the display, wherein the semi-transparent mirror is configured to reflect the collimated expanded light beam de-collimated by additional optics (a beam focusing element 2430 of fig. 25 [0129]).
As to claim 5 (dependent on 3), Topliss discloses the display, wherein the semi-transparent mirror is formed by a holographic optical element (holographic combiner 550 of fig. 5).
As to claim 10 (dependent on 1), Topliss discloses the display, wherein at least one of the in- or out-coupling sections of the first wave-guide is formed by a diffraction grating (the light engine 510 includes a series of optical waveguides with holographic or diffractive gratings that move the light from the light sources to generate beams at the appropriate angles and positions to illuminate the scanning mirrors; the light is then directed into additional optical waveguides with holographic film layers recorded with diffraction gratings to expand the projector aperture and to maneuver the light to the projection positions required by the holographic combiner 550, [0065]).
As to claim 26 (dependent on 1), Topliss discloses a stereoscopic display system comprising two displays (figs. 6 – 8), wherein the displays share the support (frame 502 of fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 – 9 and 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Saarikko (US 2019/0391396).

As to claim 6 (dependent on 1), Topliss discloses the display, comprising semitransparent combiner (holographic combiner 550 of fig. 5) supported by the support (frame 502 of fig. 6), but does not explicitly disclose that
the semitransparent combiner is a second waveguide and having an in-coupling section configured to couple the collimated expanded light beam into the second wave-guide, a guiding section configured to guide the collimated expanded light beam through the second waveguide, and an out-coupling section configured to couple the collimated expanded light beam out from the second waveguide on its side facing the user's eye as said image light beam while letting pass the light field of the surrounding impinging on its opposite side.
In the same field of endeavor, Saarikko discloses a semitransparent combiner (output waveguide 320 of fig. 3) is a second waveguide and having an in-coupling section (section corresponding to coupling element 350 of fig. 3) configured to couple a collimated expanded light beam into the second wave-guide (coupling beam from tiled waveguide assembly 310 of fig. 3), a guiding section configured to guide the collimated expanded light beam through the second waveguide (middle portion of the output waveguide 320 of fig. 3), and an out-coupling section configured to couple the collimated expanded light beam out from the second waveguide (section corresponding to decoupling element 360 of fig. 3) on its side facing the user's eye (eye 220 of fig. 3) as image light beam (expanded light 370 of fig. 3) while letting pass the light field of the surrounding impinging on its opposite side (augmenting the view of the physical world [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Saarikko, such that the semitransparent combiner was provided with in and out coupling sections as disclosed by Saarikko, with motivation to provide near eye display with wide field of view and small lenses (Saarikko, [0003 – 0006]).
As to claim 7 (dependent on 6), Topliss in view of Saarikko discloses the display, wherein the image light beam is collimated and its cross section is larger than the cross section of the collimated expanded light beam (Saarikko, fig. 3A and 3B).
As to claim 8 (dependent on 6), Topliss in view of Saarikko discloses the display, wherein the first and second waveguides each substantially have the shape of a plate (Saarikko, fig. 3A and 3B).
As to claim 9 (dependent on 8), Topliss in view of Saarikko discloses the display, wherein the image light beam is collimated and its cross section is larger than the cross section of the collimated expanded light beam (Saarikko, fig. 3A and 3B), and wherein the first waveguide has a smaller plate thickness than the second waveguide (Saarikko, isometric view of fig. 3A and 3B).
As to claim 11 (dependent on 6), Topliss in view of Saarikko discloses the display, wherein at least one of the in- or out-coupling sections of the second wave-guide is formed by a diffraction grating (coupling element 350 is diffraction grating and decoupling element 360 is a diffraction grating, Saarikko [0026 – 0027]).
As to claim 12 (dependent on 10), Topliss discloses the display, but does not explicitly disclose that  the first waveguide has at least one of: a mirror at the far side of its in-coupling diffraction grating when seen from the respective light beam to be coupled in, or a mirror at the far side of its out-coupling diffraction grating when seen from the collimated expanded light beam to be coupled out. 
In the same field of endeavor, Saarikko discloses the display, wherein a first waveguide (source waveguide 430 of fig. 4) has a mirror at the far side of its out-coupling diffraction grating when seen from the collimated expanded light beam to be coupled out (reflective decoupling element 470 of fig. 4 [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Saarikko, such that the first waveguide was provided with out coupling sections as disclosed by Saarikko, with motivation to provide near eye display with wide field of view and small lenses (Saarikko, [0003 – 0006]).
As to claim 13 (dependent on 11), Topliss in view of Saarikko discloses the display, wherein the second waveguide has a mirror at the far side of its in-coupling diffraction grating when seen from the respective light beam to be coupled in (he coupling element 350 is diffraction grating, the pitch of the diffraction grating is chosen such that total internal reflection occurs, and the image light 340 propagates internally toward the decoupling element 360, Saarikko [0026]).
As to claim 14 (dependent on 11), Topliss in view of Saarikko discloses the display, wherein the second waveguide has a semitransparent mirror at the far side of its out-coupling diffraction grating when seen from the image light beam to be coupled out (decoupling element 360 is a diffraction grating, the pitch of the diffraction grating is chosen to cause incident image light to exit the output waveguide 320. For example, the pitch of the diffraction grating may be in the range of 300 nm to 600 nm. The pitch of the diffraction grating is chosen such that the image light 340 from the plurality of optical sources undergoes a total internal reflection inside the output waveguide 320 without leakage through higher order diffraction (e.g. second reflected order), Saarikko [0027]).
As to claim 15 (dependent on 14), Topliss in view of Saarikko discloses the display, wherein said semitransparent mirror is a wavelength-selective semitransparent mirror (diffraction grating may be in the range of 300 nm to 600 nm, Saarikko [0027]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Waldern et al. (US 2020/0341194).
As to claim 16 (dependent on 1), Topliss discloses the display, but does not explicitly disclose that the guiding section of the first waveguide includes a speckle reducing element.
In the same field of endeavor, Waldern discloses a waveguide wherein guiding section of a first waveguide includes a speckle reducing element [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Waldern, such that first waveguide included a speckle reducing element as disclosed by Waldren, with motivation to improve image sharpness (Waldern [0039]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Saarikko and Waldern et al. (US 2020/0341194).
As to claim 17 (dependent on 6), Topliss in view of Saarikko discloses the display, but does not explicitly disclose that the guiding section of the second waveguide includes a speckle reducing element.
In the same field of endeavor, Waldern discloses a waveguide wherein guiding section of a first waveguide includes a speckle reducing element [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss in view of Saarikko and the teachings of Waldern, such that first waveguide included a speckle reducing element as disclosed by Waldren, with motivation to improve image sharpness (Waldern [0039]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Tervo (US 2017/0322426).
As to claim 18 (dependent on 1), Topliss discloses the display, but does not explicitly disclose that the guiding section of the first waveguide includes an intermediate diffraction grating configured to enlarge the cross section of the collimated deflected light beam guided through said guiding section.
In the same filed of endeavor, Tervo discloses a guiding section of a first waveguide (fig. 4) includes an intermediate diffraction grating (420 of fig. 4) configured to enlarge the cross section of the collimated deflected light beam guided through said guiding section [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Tervo, such that an intermediate diffraction grating was provided as disclosed by Tervo, with motivation to provide additional degrees of freedom for diffraction gratings of an output waveguide in a near-eye display device (Tervo [0004]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Saarikko and Tervo (US 2017/0322426).
As to claim 19 (dependent on 6), Topliss in view of Saarikko discloses the display, but does not explicitly disclose that the guiding section of the first waveguide includes an intermediate diffraction grating configured to enlarge the cross section of the collimated deflected light beam guided through said guiding section.
In the same filed of endeavor, Tervo discloses a guiding section of a first waveguide (fig. 4) includes an intermediate diffraction grating (420 of fig. 4) configured to enlarge the cross section of the collimated deflected light beam guided through said guiding section [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss in view of Saarikko and the teachings of Tervo, such that an intermediate diffraction grating was provided as disclosed by Tervo, with motivation to provide additional degrees of freedom for diffraction gratings of an output waveguide in a near-eye display device (Tervo [0004]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Cheng et al. (US 2018/0284460).
As to claim 20 (dependent on 1), Topliss discloses the display, but does not explicitly disclose that the out-coupling section of the first waveguide is formed by a diffraction grating, and wherein the out-coupling diffraction grating of the first waveguide has an out-coupling efficiency increasing with distance from the in-coupling section.
In the same filed of endeavor, Cheng discloses an out-coupling section of a first waveguide is formed by a diffraction grating, and wherein the out-coupling diffraction grating of the first waveguide has an out-coupling efficiency increasing with distance from the in-coupling section (the amount of light within the waveguide 1010 may decrease with increasing distance from the light source 1002; by appropriately choosing the coupling efficiency profile of the CLCG 1070 along its length, the effect of decreasing light within the waveguide 1010 may be at least partially compensated by an increase in the outcoupling efficiency of the CLCG 1070 [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Cheng, such that out-coupling diffraction grating of the first waveguide had an out-coupling efficiency increasing with distance from the in-coupling section as disclosed by Cheng, with motivation to provide a more homogenous intensity of outcoupled light across the length of the waveguide (Cheng [0159]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Saarikko and Cheng et al. (US 2018/0284460).
As to claim 21 (dependent on 6), Topliss in view of Saarikko discloses the display, but does not explicitly disclose that the out-coupling section of the first waveguide is formed by a diffraction grating, and wherein the out-coupling diffraction grating of the first waveguide has an out-coupling efficiency increasing with distance from the in-coupling section.
In the same filed of endeavor, Cheng discloses an out-coupling section of a first waveguide is formed by a diffraction grating, and wherein the out-coupling diffraction grating of the first waveguide has an out-coupling efficiency increasing with distance from the in-coupling section (the amount of light within the waveguide 1010 may decrease with increasing distance from the light source 1002; by appropriately choosing the coupling efficiency profile of the CLCG 1070 along its length, the effect of decreasing light within the waveguide 1010 may be at least partially compensated by an increase in the outcoupling efficiency of the CLCG 1070 [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss in view of Saarikko and the teachings of Cheng, such that out-coupling diffraction grating of the first waveguide had an out-coupling efficiency increasing with distance from the in-coupling section as disclosed by Cheng, with motivation to provide a more homogenous intensity of outcoupled light across the length of the waveguide (Cheng [0159]).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Woltman et al. (US 2017/0160548).
As to claim 22 (dependent on 1), Topliss discloses the display, but does not explicitly disclose that the light source is configured to emit a light beam with a Gaussian intensity profile across its cross section, and the first waveguide is configured to couple in a light beam with a Gaussian intensity profile across its cross section and to couple out a light beam with a top-hat intensity profile across its cross section.
In the same filed of endeavor, Woltman discloses a light source that is configured to emit a light beam with a Gaussian intensity profile across its cross section (Gaussian intensity distribution of the source, fig. 3), and the first waveguide is configured to couple in a light beam with a Gaussian intensity profile across its cross section and to couple out a light beam with a top-hat intensity profile across its cross section (tip-hat intensity distribution of the output as shown in fig. 5D [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Woltman, such that the light beam of top-hat intensity profile was coupled out of the waveguide as disclosed by Woltman, with motivation to provide uniform intensity distribution of the output beam (Woltman, [0047]).
As to claim 24 (dependent on 1), Topliss discloses the display, but does not explicitly disclose that the first waveguide is configured to couple in a light beam with an elliptical or rectangular cross section and to couple out a light beam with a circular or square cross section.
In the same filed of endeavor, Woltman discloses a display wherein first waveguide is configured to couple in a light beam with an elliptical or rectangular cross section (rectangular input coupler 112 of fig. 5A) and to couple out a light beam with a circular or square cross section (square output coupler 114 of fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss and the teachings of Woltman, such that input and output couplers were provided as disclosed by Woltman, with motivation to provide a simple design choice alternative accommodating necessary shape, wherein such modification would have simply required a routine skill.

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Saarikko and Woltman et al. (US 2017/0160548).
As to claim 23 (dependent on 6), Topliss in view of Saarikko discloses the display, but does not explicitly disclose that the light source is configured to emit a light beam with a Gaussian intensity profile across its cross section, and the first waveguide is configured to couple in a light beam with a Gaussian intensity profile across its cross section and to couple out a light beam with a top-hat intensity profile across its cross section.
In the same filed of endeavor, Woltman discloses a light source that is configured to emit a light beam with a Gaussian intensity profile across its cross section (Gaussian intensity distribution of the source, fig. 3), and the first waveguide is configured to couple in a light beam with a Gaussian intensity profile across its cross section and to couple out a light beam with a top-hat intensity profile across its cross section (tip-hat intensity distribution of the output as shown in fig. 5D [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss in view of Saarikko and the teachings of Woltman, such that the light beam of top-hat intensity profile was coupled out of the waveguide as disclosed by Woltman, with motivation to provide uniform intensity distribution of the output beam (Woltman, [0047]).
As to claim 25 (dependent on 6), Topliss in view of Saarikko discloses the display, but does not explicitly disclose that the first waveguide is configured to couple in a light beam with an elliptical or rectangular cross section and to couple out a light beam with a circular or square cross section.
In the same filed of endeavor, Woltman discloses a display wherein first waveguide is configured to couple in a light beam with an elliptical or rectangular cross section (rectangular input coupler 112 of fig. 5A) and to couple out a light beam with a circular or square cross section (square output coupler 114 of fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss in view of Saarikko and the teachings of Woltman, such that input and output couplers were provided as disclosed by Woltman, with motivation to provide a simple design choice alternative accommodating necessary shape, wherein such modification would have simply required a routine skill.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623